Title: To Benjamin Franklin from Reinier Arrenberg, 24 May 1777
From: Arrenberg, Reinier
To: Franklin, Benjamin


Monsieur
Rotterdam 24 Mai 1777
J’ai recu votre agreable Lettre avec les papiers incloses, je les ai remis a Mr. Sowden. Je vous en suis bien obligé en vous priant de me les faire recevoir dans la suite. Puisque j’imprime une Gazette Hollandoise, j’ai copié et envoyé au Gazettier Francois de Leide le recit du mauvais traitement des Americains par les Anglois, en le priant de le faire inserer dans sa Gazette, et le communiquer par ce moyen a toute l’Europe, parceque souvent une gazette n’est en partie que copie des autres. Je vous prie de ne pas menager les ports des Lettres, car plus je recois de vos Lettres d’autant plus il me sera agreable. Je vous prie instamment de me communiquer au plutot les nouvelles de consequence que vous recevrez de l’Amerique.
Je prend l’occasion presente de vous envoye les Livres de la Societé par un de mes Amis, qui part pour Paris.
Je n’ai pas fait vos compliments a la Societé, parce que je veux absolument ignorer notre Correspondence en gardant le secret.
Mr. Sowden vous fait le compliment, il vous a beaucoup d’obligations pour votre lettre, et il vous ecrira dans peu des jours par un ami. Je suis Monsieur avec estime votre tres humble et tres obeissant Serviteur
Reinier Arrenberg
 
Addressed: a Monsieur / Monsieur B. Franklin / a / Paris
Notation: Kemier arrenberg Rotterdam 24 may 1777.
